SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

875
CA 14-00243
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND LINDLEY, JJ.


GLORY FOLMSBEE AND MARK FOLMSBEE,
PLAINTIFFS-RESPONDENTS,

                     V                                              ORDER

THE GOODYEAR TIRE & RUBBER COMPANY, DOING
BUSINESS AS GOODYEAR AUTO SERVICE CENTERS,
DEFENDANT-APPELLANT,
AND BENDERSON PROPERTIES, INC., FORMERLY KNOWN
AS BENDERSON DEVELOPMENT COMPANY, LLC,
DEFENDANT-RESPONDENT.


HERRICK, FEINSTEIN LLP, NEW YORK CITY (RICHARD Y. IM OF COUNSEL), FOR
DEFENDANT-APPELLANT.

ANDREWS, BERNSTEIN & MARANTO LLP, BUFFALO (BENJAMIN J. ANDREWS OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (ROBERT A. CRAWFORD, JR., OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered November 15, 2013. The order, among other
things, denied the motion of defendant The Goodyear Tire & Rubber
Company, doing business as Goodyear Auto Service Centers, for summary
judgment dismissing the complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on April 16, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 26, 2014                    Frances E. Cafarell
                                                 Clerk of the Court